         Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 1 of 8 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,
                                              Case No. 2:21-cv-03129
16             Plaintiff,
                                              VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                       21 U.S.C. § 881(a)(6)
18   $130,020.00 IN U.S. CURRENCY,            [FBI]
19             Defendant.

20

21

22        Plaintiff United States of America brings this claim against the

23   defendant $130,020.00 in U.S. Currency, and alleges as follows:

24                              JURISDICTION AND VENUE

25        1.    This is an in rem civil forfeiture action brought pursuant

26   to 21 U.S.C. § 881(a)(6).

27        2.    This Court has jurisdiction over the matter pursuant to 28

28   U.S.C. §§ 1345 and 1355.
        Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 2 of 8 Page ID #:2




 1        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                              PERSONS AND ENTITIES

 3        4.    The plaintiff in this action is the United States of

 4   America.

 5        5.    The defendant in this action is $130,020.00 in U.S.

 6   Currency (the “defendant currency”), seized during a traffic stop on

 7   June 25, 2020 from a silver Chevrolet Tahoe (“Tahoe”), bearing

 8   Colorado license plate, BHX076 for violating California Vehicle Code

 9   §§ 27103 and 21658, driven by Jason Till (“Till”) and registered to

10   Avis Budget Car Rental LLC (“Avis”), on Interstate 15 north of Wild

11   Wash Road, Barstow California.      Till was the sole occupant.

12        6.    The defendant currency is currently in the custody of the

13   United States Marshals Service in this district, where it will remain

14   subject to this Court’s jurisdiction during the pendency of this

15   action.

16        7.    The interests of Till and David Utz (“Utz”) may be

17   adversely affected by these proceedings.

18                              BASIS FOR FORFEITURE

19        8.    On June 25, 2020, Detective Chavez with the San Bernardino

20   Sheriff’s Department1, assigned to the Narcotics Division, Highway

21   Interdiction Team (“Det. Chavez”), was patrolling the northbound

22   Interstate 15 near Wild Wash Road in Barstow, California when Det.

23   Chavez witnessed the driver of the Tahoe violate California Vehicle

24   Codes 27103 and 21658.    At which time, Det. Chavez, with his trained

25   narcotics detection K-9 Eros, initiated a traffic stop.

26
          1 Detective Chavez is a member of the Inland Regional Narcotics
27   Enforcement Team IRNET and the Inland Empire Hybrid Drug Task Force
     (“IEHTF”).
28

                                            2
        Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 3 of 8 Page ID #:3




 1           9.    During the traffic stop, Till appeared to be very nervous

 2   and his hands were trembling as he began looking for documents such

 3   as his driver’s license, the vehicle registration and proof of

 4   insurance.

 5           10.   Till explained the Tahoe was a rental and that a friend had

 6   rented the Tahoe.

 7           11.   While Till looked for the documents, the officer could see,

 8   in plain sight, an open bottle of vodka in the passenger area within

 9   Till’s reach.     A radar detector was also visible on the center

10   windshield.

11           12.   Till told the officer that he lived in Colorado and Till’s

12   friend “Pat” had travelled with him to San Diego to visit friends,

13   but Pat had a family emergency and flew back to Denver, Colorado.

14           13.   Till told the officer that there were two firearms in the

15   Tahoe and began to reach back toward the rear passenger seat.

16           14.   The officer then ordered Till to stop moving, and the

17   officer asked where exactly the firearms were located in the Tahoe.

18           15.   Again, Till began to reach toward the rear of the passenger

19   seat.    At this time the officer drew his service pistol and ordered

20   Till to stop reaching toward the back of the vehicle.

21           16.   Till said the pistol was locked but was within his reach.

22   Till was then ordered out of the Tahoe for officer safety reasons.

23           17.   Till stepped out of the Tahoe and walked over to the patrol

24   vehicle.

25           18.   Till gave the officer verbal consent to retrieve the rental

26   agreement from the Tahoe’s center console.

27

28

                                            3
        Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 4 of 8 Page ID #:4




 1        19.     Utz was listed on the rental agreement as an authorized

 2   driver.

 3        20.     Till provided the officer with his Delaware driver’s

 4   license and told the officer there was possibly two firearms in the

 5   Tahoe but Till believed that Pat took one of the firearms.           Till said

 6   one firearm was locked in a case and told the officer that he had a

 7   personal use amount of marijuana inside the Tahoe as well.

 8        21.     Till’s driver’s license was suspended.      Along with that

 9   fact and other criminal indicators, the officer asked Till for

10   permission to search the Tahoe, to which Till consented.

11        22.     During the search of the Tahoe, the officer located the

12   following:

13                a.   Twenty-one white envelopes which contained a large

14   amount of U.S. currency concealed in the rear driver side quarter

15   panel;

16                b.   an additional envelope of U.S. currency in the driver

17   door panel;

18                c.   a Glock .45 caliber pistol inside the rear quarter

19   panel;

20                d.   a narcotic purity test kit for cocaine and fentanyl;

21                e.   a cutting agent test kit in the rear quarter panel;

22                f.   a small baggie of suspected methamphetamine in the

23   driver’s door panel;

24                g.   a loose white powder of suspected cocaine in the rear

25   passenger side door panel;

26                h.   a small personal use amount of marijuana inside the

27   rear cargo area;

28

                                            4
        Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 5 of 8 Page ID #:5




 1               i.   a Glock 9mm pistol in a locked black Pelican style

 2   case on the rear passenger seat; and

 3               j.   A small digital scale which had a white powdery

 4   residue on it in the rear cargo area.

 5        23.    K-9 Eros was deployed to conduct a free air sniff of the

 6   envelopes containing U.S. currency.        Eros alerted to the odor of

 7   narcotics emanating from the envelopes.

 8        24.    Eros is a trained, state certified narcotics detection

 9   canine.    Eros was first certified as a narcotics detection canine on

10   May 7, 2017 though the California Narcotic Canine Association and

11   placed into service.    Eros alerts to the odor of marijuana, cocaine,

12   heroin and methamphetamine.     On January 30, 2020, the San Bernardino

13   County Sheriff’s Department recertified Eros and his handler as a

14   narcotics detection team.     Eros has received over 120 hours of

15   training, monthly maintenance training by Vohne Liche Kennels, and

16   weekly training sponsored by The Inland Empire Police Canine

17   Association in order to ensure that Eros does not alert to currency

18   itself but instead to the presence of controlled substances on the

19   currency.

20        25.    During a post-Miranda interview, Till stated the defendant

21   currency located inside the Tahoe belonged to Utz who owns a

22   limousine service in Colorado. Till was given the defendant currency

23   to buy two Cadillac Escalades while in California.

24        26.    When Till was asked about the narcotic-related items in the

25   Tahoe, Till said he uses drugs and the drug purity test kits belong

26   to him.    Till had the test kits so he “did not buy bad drugs while in

27   California.”

28

                                            5
        Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 6 of 8 Page ID #:6




 1        27.    Till said he hid the defendant currency and the test kits

 2   but forgot that he put one of the firearms with the defendant

 3   currency.   Till said he concealed the defendant currency to avoid

 4   detection from law enforcement and also avoid having the defendant

 5   currency stolen.   Till estimated the money was around $133,000.

 6   Tills said the 9mm pistol belonged to him but the .45 caliber pistol

 7   belonged to Pat.

 8        28.    In a subsequent interview, Till said the defendant currency

 9   belonged to his employer (Utz).      Till said that he and Utz drove from

10   Colorado to California, in the Tahoe, to look and potentially buy

11   Cadillac Escalades for Utz’s limousine business.         Till said that he

12   and Utz looked at the Escalades but did not purchase any of them and

13   Utz flew back to Colorado and Till was on the way back to Colorado

14   with the defendant currency.

15        29.    Utz has a criminal history of assault and narcotic-related

16   arrests.

17        30.    The defendant currency consisted of 451 $20 bills, 550 $50

18   bills and 950 $100 bills.     These denominations are consistent with

19   narcotic transactions proceeds.

20                                 CLAIM FOR RELIEF

21        31.    Based on the above, plaintiff alleges that the defendant

22   currency represents or is traceable to proceeds of illegal narcotic

23   trafficking or was intended to be used in one or more exchanges for a

24   controlled substance or listed chemical, in violation of 21 U.S.C.

25   § 841 et seq.    The defendant currency is therefore subject to

26   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

27        WHEREFORE, plaintiff United States of America prays:

28

                                            6
        Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 7 of 8 Page ID #:7




 1        (a)   that due process issue to enforce the forfeiture of the

 2   defendant currency;

 3        (b)   that due notice be given to all interested parties to

 4   appear and show cause why forfeiture should not be decreed;

 5        (c)   that this Court decree forfeiture of the defendant currency

 6   to the United States of America for disposition according to law; and

 7        (d)   for such other and further relief as this Court may deem

 8   just and proper, together with the costs and disbursements of this

 9   action.

10   DATED: April 12, 2021               TRACY L. WILKISON
                                         United States Attorney
11                                       BRANDON D. FOX
                                         Assistant United States Attorney
12                                       Chief, Criminal Division
                                         STEVEN R. WELK
13                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Division
14

15                                         /s/ Brent A. Whittlesey___
                                         BRENT A. WHITTLESEY
16                                       Assistant United States Attorney
                                         Asset Forfeiture Section
17
                                         Attorneys for Plaintiff
18                                       UNITED STATES OF AMERICA

19

20

21

22

23

24

25

26

27

28

                                            7
Case 2:21-cv-03129 Document 1 Filed 04/12/21 Page 8 of 8 Page ID #:8
